Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161347 & (89)(93)(95)(96)                                                                              David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161347
                                                                   COA: 345294
                                                                   Macomb CC: 2017-003436-FC
  LARRY LONDRA WALKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the request to expedite consideration and motion to amend
  application are GRANTED. The application for leave to appeal the March 3, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand, to correct the record, and for release on tether or bond pending appeal are
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2020
         t1222
                                                                              Clerk